EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Orson Bell on 22 July 2021.
The application has been amended as follows: 
In the claims:

1.	(Previously Presented) A method of wireless communications by a user equipment (UE), comprising:
	determining a transmit power budget;
receiving signaling indicating how to allocate the transmit power budget across transmit chains for a physical uplink shared channel (PUSCH) transmission, wherein the signaling indicates whether or not the UE can skip scaling the transmit power budget by a ratio of a number of antenna ports with a non-zero PUSCH transmission to a total number of configured antenna ports;
allocating the transmit power budget across the transmit chains for the PUSCH transmission when the scaling is skipped or allocating the scaled transmit power budget across the transmit chains when the scaling is not skipped; and
sending the PUSCH transmission using the transmit chains according to the allocated transmit power budget.



3.	(Canceled) 

4.	(Previously Presented) The method of claim 1, further comprising providing signaling indicating whether the UE supports skipping the scaling.

5.	(Previously Presented) The method of claim 4, wherein the allocating comprises allocating the transmit power budget across transmit chains for one or more band combinations supported by the UE for carrier aggregation.

6.	(Previously Presented) The method of claim 5, wherein the signaling provided by the UE indicates at least one of the one or more band combinations for which the UE supports skipping the allocating the transmit power budget across transmit chains.

7.	(Previously Presented) The method of claim 1, wherein the UE is configured to perform the scaling, regardless of the signaling, depending on a rating of power amplifiers in the transmit chains.

8.	(Previously Presented) A method of wireless communications by a user equipment (UE), comprising:
	determining a transmit power budget;
	receiving signaling indicating how to allocate the transmit power budget across transmit chains for a physical uplink shared channel (PUSCH) transmission, wherein the signaling comprises multiple bits that indicate at least one power boosting parameter for the UE to apply after allocating the transmit power budget across the transmit chains;
allocating the transmit power budget across the transmit chains for the PUSCH transmission; and
sending the PUSCH transmission using the transmit chains according to the allocated transmit power budget and the at least one power boosting parameter.



10.	(Previously Presented) The method of claim 9, further comprising computing the level of power boosting supported by the UE based on a reference power level and a power rating of one or more power amplifiers in the transmit chains.

11.	(Original) The method of claim 8, further comprising taking one or more actions to ensure applying the power boosting parameter does not result in exceeding the transmit power budget.

12.	(Previously Presented) The method of claim 8, wherein:
the multiple bits indicate the at least one power boosting parameter for the UE to apply on a per-port basis.

13.	(Original) The method of claim 12, wherein the signaling provided by the UE comprises at least one of:
power boosting parameters for different ports with different bit-widths;
an indication of power boosting parameters for only ports with non-zero PUSCH as indicated by a precoder;
additional signaling of power boosting parameters if the precoder changes; or
an indication of power boosting parameters for all antenna ports regardless of a precoder, wherein the power boosting parameters are applied, on a per-port basis, across multiple transmissions even when the precoder changes.

14.	(Original) The method of claim 1, further comprising providing signaling indicating whether the UE supports skipping at least one step of a multi-step procedure for allocating the transmit power budget across transmit chains.

15.	(Original) The method of claim 14, wherein the signaling provided by the UE comprises at least one of:

a single bit per transmit precoding matrix indicator (TPMI) or TPMI group indicating whether the UE supports the skipping for the TPMI or TPMI group; or
a list of transmit precoding matrix indicators (TPMIs) for which the UE supports skipping at least one step of a multi-step procedure for allocating the transmit power budget across transmit chains.

16.	(Currently Amended) A method of wireless communications by a network entity, comprising:
transmitting, to a user equipment (UE), signaling indicating how to allocate a transmit power budget across transmit chains for a physical uplink shared channel (PUSCH) transmission, wherein the signaling indicates whether or not the UE can skip scaling the transmit power budget by a ratio of a number of antenna ports with a non-zero PUSCH transmission to a total number of configured antenna ports; and
receiving the PUSCH transmitted from the UE with transmit power allocated across the transmit chains when indicates the UE can skip scaling or with a scaled transmit power allocated across the transmit chains when the signaling indicates the UE cannot skip scaling.

17.	(Canceled) 

18.	(Previously Presented) The method of claim 16, further comprising receiving signaling indicating whether the UE supports skipping the scaling.

19.	(Previously Presented) A method of wireless communications by a network entity, comprising:
transmitting, to a user equipment (UE), signaling indicating how to allocate a transmit power budget across transmit chains for a physical uplink shared channel (PUSCH) transmission, wherein the signaling transmitted to the UE comprises multiple bits that indicate at least one power boosting parameter for the UE to apply after performing a multi-step procedure for allocating the transmit power budget across the transmit chains; and


20.	(Original) The method of claim 19, further comprising:
 receiving signaling from the UE indicating a level of power boosting supported by the UE; and
determining the at least one power boosting parameter based on the indicated level of power boosting supported by the UE.

21.	(Previously Presented) The method of claim 19, wherein:
the multiple bits indicate the at least one power boosting parameter for the UE to apply on a per-port basis.

22.	(Previously Presented) The method of claim 21, wherein the signaling indicating how to allocate the transmit power budget across the transmit chains for the PUSCH transmission comprises at least one of:
power boosting parameters for different ports with different bit-widths;
an indication of power boosting parameters for only ports with non-zero PUSCH as indicated by a precoder;
additional signaling of power boosting parameters if the precoder changes; or
an indication of power boosting parameters for all antenna ports regardless of a precoder, wherein the power boosting parameters are applied, on a per-port basis, across multiple transmissions even when the precoder changes.

23.	(Previously Presented) The method of claim 16, further comprising receiving signaling from the UE that indicates one or more band combinations for which the UE supports a procedure to allocate power across transmit chains.

24.	(Previously Presented) The method of claim 23, wherein the signaling indicating how to allocate the transmit power budget across the transmit chains for the PUSCH transmission comprises signaling that indicates one or more of the band combinations and, for the indicated 

25.	(Canceled) 

26.	(Previously Presented) The method of claim 16, further comprising receiving signaling from the UE comprising at least one of:
a single bit indicating whether the UE supports the skipping;
a single bit per transmit precoding matrix indicator (TPMI) or TPMI group indicating whether the UE supports the skipping for the TPMI or TPMI group; or
a list of TPMIs for which the UE supports skipping at least one step of a multi-step procedure for allocating the transmit power budget across the transmit chains.

27-32.	(Canceled) 

33.	(Currently Amended) An apparatus for wireless communications by a user equipment (UE), comprising:
	a memory; and
	at least one processor coupled with the memory, the memory and at least one processor configured to:
determine a transmit power budget;
receive signaling indicating how to allocate the transmit power budget across transmit chains for a physical uplink shared channel (PUSCH) transmission, wherein the signaling indicates whether or not the UE can skip scaling the transmit power budget by a ratio of a number of antenna ports with a non-zero PUSCH transmission to a total number of configured antenna ports;
allocate the transmit power budget across the transmit chains for the PUSCH transmission when the scaling is skipped or allocating the scaled transmit power budget across the transmit chains when the scaling is not skipped; and
send the PUSCH transmission using the transmit chains according to the allocated transmit power budget.

34.	(Canceled) 

35.	(Canceled) 

36.	(Previously Presented) The apparatus of claim 33, wherein the at least one processor and memory are further configured to provide signaling indicating whether the UE supports skipping the scaling.

37.	(Previously Presented) The apparatus of claim 36, wherein the at least one processor is configured to allocate the transmit power budget across transmit chains for one or more band combinations supported by the UE for carrier aggregation.

38.	(Currently Amended) The apparatus of claim 37, wherein the at least one processor is configured to provide signaling that indicates at least one of the one or more band combinations for which the UE supports skipping the allocating the transmit power budget across transmit chains.

39.	(Previously Presented) The apparatus of claim 33, wherein the UE is configured to perform the scaling regardless of the signaling, depending on a rating of power amplifiers in the transmit chains.

40.	(Currently Amended) An apparatus for wireless communications by a user equipment (UE), comprising:
	a memory; and
at least one processor coupled with the memory, the memory and at least one processor configured to:
		determine a transmit power budget;
	receive signaling indicating how to allocate the transmit power budget across transmit chains for a physical uplink shared channel (PUSCH) transmission, wherein the signaling comprises multiple bits that indicate at least one power boosting parameter for 
allocate the transmit power budget across the transmit chains for the PUSCH transmission; and
	send the PUSCH transmission using the transmit chains according to the 

41.	(Original) The apparatus of claim 40, wherein the at least one processor and memory are further configured to provide signaling indicating a level of power boosting supported by the UE.

42.	(Previously Presented) The apparatus of claim 41, wherein the at least one processor and memory are further configured to compute the level of power boosting supported by the UE based on a reference power level and a power rating of one or more power amplifiers in the transmit chains.

43.	(Original) The apparatus of claim 40, wherein the at least one processor and memory are further configured to take one or more actions to ensure applying the power boosting parameter does not result in exceeding the transmit power budget.

44.	(Previously Presented) The apparatus of claim 40, wherein:
the multiple bits indicate the at least one power boosting parameter for the UE to apply on a per-port basis.

45.	(Previously Presented) The apparatus of claim 44, wherein the at least one processor and memory are further configured to receive signaling from the UE comprising at least one of:
power boosting parameters for different ports with different bit-widths;
an indication of power boosting parameters for only ports with non-zero PUSCH as indicated by a precoder;
additional signaling of power boosting parameters if the precoder changes; or
an indication of power boosting parameters for all antenna ports regardless of a precoder, 

46.	(Canceled) 

47.	(Previously Presented) The apparatus of claim 36, wherein the signaling comprises at least one of:
a single bit indicating whether the UE supports the skipping;
a single bit per transmit precoding matrix indicator (TPMI) or TPMI group indicating whether the UE supports the skipping for the TPMI or TPMI group; or
a list of transmit precoding matrix indicators (TPMIs) for which the UE supports skipping at least one step of a multi-step procedure for allocating the transmit power budget across transmit chains.

48.	(Currently Amended) An apparatus of wireless communications by a network entity, comprising:
	a memory; and
	at least one processor coupled with the memory, the [[and]] memory and at least one processor configured to:
transmit, to a user equipment (UE), signaling indicating how to allocate a transmit power budget across transmit chains for a physical uplink shared channel (PUSCH) transmission, wherein the signaling indicates whether or not the UE can skip scaling the transmit power budget by a ratio of a number of antenna ports with a non-zero PUSCH transmission to a total number of configured antenna ports; and
receive the PUSCH transmitted from the UE with transmit power allocated across the transmit chains when indicates the UE can skip scaling or with a scaled transmit power allocated across the transmit chains when the signaling indicates the UE cannot skip scaling.

49.	(Canceled) 



51.	(Currently Amended) An apparatus of wireless communications by a network entity, comprising:
a memory; and
at least one processor coupled with the memory, the memory and at least one processor 
transmit, to a user equipment (UE), signaling indicating how to allocate a transmit power budget across transmit chains for a physical uplink shared channel (PUSCH) transmission, wherein the signaling transmitted to the UE comprises multiple bits that indicate at least one power boosting parameter for the UE to apply after performing a multi-step procedure for allocating the transmit power budget across the transmit chains; and 
receive the PUSCH transmitted from the UE with transmit power allocated across transmit chains based on the signaling and the at least one power boosting parameter.

52.	(Original) The apparatus of claim 51, wherein the at least one processor and memory are further configured to:
 receive signaling from the UE indicating a level of power boosting supported by the UE; and
determine the at least one power boosting parameter based on the indicated level of power boosting supported by the UE.

53.	(Previously Presented) The apparatus of claim 51, wherein:
the multiple bits indicate at least one power boosting parameter for the UE to apply on a per-port basis.

54.	(Previously Presented) The apparatus of claim 53, wherein the signaling indicating how to allocate the transmit power budget across the transmit chains for the PUSCH transmission 
power boosting parameters for different ports with different bit-widths;
an indication of power boosting parameters for only ports with non-zero PUSCH as indicated by a precoder;
additional signaling of power boosting parameters if the precoder changes; or
an indication of power boosting parameters for all antenna ports regardless of a precoder, wherein the power boosting parameters are applied, on a per-port basis, across multiple transmissions even when the precoder changes.

55.	(Previously Presented) The apparatus of claim 48, wherein the at least one processor and memory are configured to receive signaling from the UE indicating one or more band combinations for which the UE supports a procedure to allocate power across transmit chains.

56.	(Previously Presented) The apparatus of claim 55, wherein the signaling indicating how to allocate the transmit power budget across the transmit chains for the PUSCH transmission indicates one or more of the band combinations and, for the indicated one or more band combinations, how to allocate the transmit power budget across transmit chains for the PUSCH transmission.

57.	(Canceled) 

58.	(Previously Presented) The apparatus of claim 48, wherein the signaling indicating whether the UE supports skipping the scaling comprises at least one of:
a single bit indicating whether the UE supports the skipping;
a single bit per transmit precoding matrix indicator (TPMI) or TPMI group indicating whether the UE supports the skipping for the TPMI or TPMI group; or
a list of transmit precoding matrix indicators (TPMIs) for which the UE supports skipping at least one step of a multi-step procedure for allocating the transmit power budget across transmit chains.

59-64.	(Canceled)
Allowable Subject Matter
Claims 1,4-16,18-24,26,33,36-45,47-48,50-56 and 58 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        07/22/2021